DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METOHD AND DEVICE FOR SIDELINK COMMUNICATION BASED ON PARAMETERS.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,272,448 B2 hereinafter ‘448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are genus to the claims of ‘448.  For example, “road side unit (RSU), a base station, or another electronic device” is genus to “road side unit (RSU), a base station, and another electronic device,” and “sidelink communication” is genus to “intermittent D2D communication.”  Furthermore, simple substitution of one known element for another to obtain predictable results is known to one of ordinary skill in the art.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 19 of U.S. Patent No. 10,568,029 B2 hereinafter ‘029. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are genus to the claims of ‘029.  For example, first and second parameters are genus to parameters, as they both pertain to the same functional language, and “sidelink communication” is genus to “intermittent D2D communication.”   Furthermore, simple substitution of one known element for another to obtain predictable results is known to one of ordinary skill in the art.
See the table below for a detailed claim mapping of the instant claims to those of the respective Patents, along with their differences being underlined.

Instant application		11,272,448 B2		10,568,029 B2
Claim 2 (New): An electronic device comprising: circuitry configured to perform communications with at least one of a road side unit (RSU), a base station, or another electronic device mounted to a moving object; receive, from the base station or the RSU, a first parameter indicating a resource pool used for performing sidelink communication with the another electronic device; receive a second parameter comprising information identifying one of a plurality of groups to which the electronic device belongs; and perform the sidelink communication based on the first parameter and the second parameter, wherein the second parameter comprises information identifying a plurality of groups to which the electronic device belongs, each group having different parameters for performing the sidelink communication that are commonly applied to electronic devices associated with each group.










1. An electronic device comprising: circuitry configured to perform communications with a road side unit (RSU), a base station, and another electronic device mounted to a moving object; receive, from the base station or the RSU, a first parameter indicating a resource pool used for performing the intermittent D2D communication with the another electronic device; receive a second parameter including information identifying one of a plurality of groups to which the electronic device belongs; and perform intermittent D2D communication based on the first parameter and the second parameter, wherein the first parameter includes information identifying a plurality of groups to which the electronic device belongs, each group having different parameters for performing intermittent D2D communication that are commonly applied to electronic devices associated with each group.

1. An electronic device comprising: circuitry configured to perform communications with a road side unit (RSU), a base station, and another electronic device mounted to a moving object; receive, from the base station or the RSU, parameters for performing intermittent device-to-device (D2D) communication with the another electronic device, the parameters including information indicating a resource pool used for performing the intermittent D2D communication with the another electronic device; and perform intermittent D2D communication with the another electronic device based on the parameters received from the base station or RSU, wherein the parameters include information identifying a plurality of groups to which the electronic device belongs, each group having different parameters for performing intermittent D2D communication that are commonly applied to electronic devices associated with each group.
Claim 3 (New): The electronic device of claim 2, wherein the first parameter comprises information indicating a cycle of the sidelink communication and a start timing of the cycle.

2. The electronic device of claim 1, wherein the first parameter includes information indicating a cycle of the intermittent D2D communication and a start timing of the cycle.
3. The electronic device of claim 1, wherein the parameters include information indicating a cycle of the intermittent D2D communication and a start timing of the cycle.
Claim 4 (New): The electronic device of claim 3, wherein the first parameter comprises an extension parameter indicating an extension of the cycle.

3. The electronic device of claim 2, wherein the first parameter includes an extension parameter indicating an extension of the cycle.
4. The electronic device of claim 3, wherein the parameters include an extension parameter indicating an extension of the cycle.
Claim 5 (New): The electronic device of claim 2, wherein the first parameter comprises identification information indicating a group of electronic devices having common sidelink communication parameters to which the electronic device belongs.

4. The electronic device of claim 1, wherein the first parameter includes identification information indicating a group of electronic devices having common intermittent D2D communication parameters to which the electronic device belongs.
5. The electronic device of claim 1, wherein the parameters include identification information indicating a group of electronic devices having common intermittent D2D communication parameters to which the electronic device belongs.
Claim 6 (New): The electronic device of claim 2, wherein the circuitry is configured to acquire the first parameter from the RSU.

5. The electronic device of claim 1, wherein the circuitry is configured to acquire the first parameter from the RSU.
7. The electronic device of claim 1, wherein the circuitry is configured to acquire the parameters from the RSU.
Claim 7 (New): A method comprising: performing communications with a road side unit (RSU), a base station, and another electronic device mounted to a moving object; receiving, from the base station or the RSU, a first parameter indicating a resource pool used for performing sidelink communication with the another electronic device; receiving a second parameter comprising information identifying a plurality of groups to which the electronic device belongs; and performing the sidelink communication based on the first parameter and the second parameter.

7. A method comprising: performing communications with a road side unit (RSU), a base station, and another electronic device mounted to a moving object; receiving, from the base station or the RSU, a first parameter indicating a resource pool used for performing the intermittent D2D communication with the another electronic device; receiving a second parameter including information identifying a plurality of groups to which the electronic device belongs; and performing intermittent D2D communication based on the first parameter and the second parameter.
19. A method comprising: performing communications with a road side unit (RSU), a base station, and another electronic device mounted to a moving object; receiving, from the base station or the RSU, parameters for performing intermittent device-to-device (D2D) communication with the another electronic device, the parameters including information indicating a resource pool used for performing the intermittent D2D communication with the another electronic device; and performing intermittent D2D communication with the another electronic device based on the parameters received from the base station or RSU, wherein the parameters include information identifying a plurality of groups to which the electronic device belongs, each group having different parameters for performing intermittent D2D communication that are commonly applied to electronic devices associated with each group.
Claim 8 (New): The method of claim 7, wherein the first parameter comprises information indicating a cycle of the sidelink communication and a start timing of the cycle.


8. The method of claim 7, wherein the first parameter includes information indicating a cycle of the intermittent D2D communication and a start timing of the cycle.


Claim 9 (New): The method of claim 8, wherein the first parameter comprises an extension parameter indicating an extension of the cycle.

9. The method of claim 8, wherein the first parameter includes an extension parameter indicating an extension of the cycle.

Claim 10 (New): The method of claim 7, wherein the first parameter comprises identification information indicating a group of electronic devices having common sidelink communication parameters to which the electronic device belongs.

10. The method of claim 7, wherein the first parameter includes identification information indicating a group of electronic devices having common intermittent D2D communication parameters to which the electronic device belongs.

Claim 11 (New): The method of claim 7, further comprising acquiring the first parameter from the RSU.

11. The method of claim 7, further comprising acquiring the first parameter from the RSU.

Claim 12 (New): The method of claim 7, wherein each group has different first parameters for performing the sidelink communication that are commonly applied to electronic devices associated with each group.

12. The method of claim 7, wherein each group has different first parameters for performing intermittent D2D communication that are commonly applied to electronic devices associated with each group.

Claim 13 (New): The electronic device of claim 2. wherein each group has different first parameters for performing the sidelink communication that are commonly applied to electronic devices associated with each group.
6. The electronic device of claim 1, wherein each group has different first parameters for performing intermittent D2D communication that are commonly applied to electronic devices associated with each group.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10436842 B2 discloses terminal apparatus 1 starts a  timer corresponding to a group index, D2D communication related to other group IDs (group indexes) may be performed in Mode 1 (col. 28, lines 35-44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463